Exhibit 10.1










Stock Purchase Agreement



Dated as of August 2, 2012



By and Among



James Edward Lynch, JR.
 
And


Dallas James Steinberger


And


Anthony Pizzacalla


And


Secure Window Blinds, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents
 
 
 

 Section 1. Construction and Interpretation  3      1.1. Principles of
Construction.  3  Section 2.  The Transaction  4      2.1. Purchase Price:  4
     2.2. Transfer of Shares and Terms of Payment:  4      2.3. Closing.  4
 Section 3.  Representations and Warranties  4      3.1. Representations and
Warranties of the Seller:  4      3.2. Covenants of the Seller and the Company
 6  Section 4.  Miscellaneous  8      4.1. Expenses.  8      4.2. Governing Law.
 8      4.3. Resignation of Old and Appointment of New Board of Directors and
Officers.    9      4.4. Disclosure.  9      4.5. Notices.  9      4.6. Parties
in Interest.  10      4.7. Entire Agreement.  10      4.8. Amendments.  10
     4.9. Severability.  10      4.10. Counterparts.  10

 

 
 
 

--------------------------------------------------------------------------------

 
 


Stock Purchase Agreement


This stock purchase agreement (“Agreement”), dated as of August 2, 2012, is
entered into by and among Secure Window Blinds, Inc. (“Secure Window” or the
“Company”) and Anthony Pizzacalla (“Seller”), and the purchasers listed on
Schedule A hereto (each a “Purchaser”, collectively as “Purchasers” and together
with the Company and the Seller, the “Parties”).


W i t n e s s e t h:


Whereas, the Seller, is a shareholder of Secure Window, a corporation organized
and existing under the laws of the State of Nevada, who own and/or control in
the aggregate 10,000,000 shares of the Company, which represents 94% of the
issued and outstanding common shares of the Company; and


Whereas, the Purchasers desire to acquire all of Seller’s shares of the Company.


Now, Therefore, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Seller of such
common stock of the Company to the Purchasers:


Section 1. Construction and Interpretation


1.1. Principles of Construction.


(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified.  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The term
“including” is not limiting and means “including without limitations.”


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c) The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.


(d) This Agreement is the result of negotiations among and has been reviewed by
each Party’s counsel.  Accordingly, this Agreement shall not be construed
against any Party merely because of such Party’s involvement in its preparation.


(e) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.


 
3 

--------------------------------------------------------------------------------

 


Section 2.  The Transaction


2.1. Purchase Price.


The Seller hereby agrees to sell to the Purchasers, and each Purchaser, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Seller
5,000,000 common shares of the capital stock of Secure Window (the “Acquired
Shares”) for a total purchase price of $10,000 (the “Purchase Price”), according
to the terms of this Agreement.  The Purchasers will collectively purchase an
aggregate of 10,000,000 common shares of the capital stock of Secure Window.


2.2. Transfer of Shares.


Transfer of the Acquired Shares by the Seller to the Purchasers shall take place
in the following manner:


i)  
The Acquired Shares, in negotiable form duly endorsed in blank or with duly
executed stock transfer powers attached thereto, will be transferred to
Gottbetter & Partners, LLP, as escrow agent (the “Escrow Agent”), prior to the
Initial Closing Date, as that term is defined in those certain stock purchase
agreements (the “SPAs”) of even date herewith by and between the sellers and
buyers listed therein relating to the sale of certain free trading shares of the
Company.    The Purchasers hereby acknowledge receipt by the Escrow Agent of the
Acquired Shares in fully transferrable negotiable form,  and acknowledge that
the Seller has fully and finally  satisfied  this term of this Agreement;



ii)  
Simultaneously with the Final Closing, as that term is defined in the SPAs, the
Escrow Agent will release and deliver the certificate for the Acquired Shares
duly endorsed for transfer or with executed stock powers medallion guaranteed to
the Purchasers.



2.3. Closing.


The Final Closing shall take place on or before 5:00 P.M. EST on August 2, 2012
(the “Closing Date”).
 
Section 3.  Representations and Warranties


3.1. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchasers:


3.1.1           The Company is a corporation duly organized and validly existing
under the laws of the State of Nevada and has all corporate power necessary to
engage in all transactions in which it has been involved, as well as any general
business transactions in the future that may be desired by its directors.


3.1.2           The Company is in good standing with the Secretary of State of
Nevada.


 
4 

--------------------------------------------------------------------------------

 
 
3.1.3           Prior to or at Closing, all of the Company’s outstanding debts
and obligations shall be paid off (at no expense or liability to the
Purchasers),   save and except for the debts in the form of accounts incurred in
the regular course of business,  including accounts of the transfer agent of the
Company,   Signature Stock Transfer.    The total of all such accounts and debts
shall not exceed $1,000. The Company has provided evidence of such payoff to the
Purchasers’ reasonable satisfaction, and the Purchasers acknowledge that the
Seller has complied with this term.


3.1.4           The Company will have no liabilities at the Closing Date, save
and except for the debts set out in item 3.1.3 above.


3.1.5           The Company is not subject to any known pending or threatened
litigation, claims or lawsuits from any party, and there are no pending or
threatened proceedings against the Company by any federal, state or local
government, or any department, board, agency or other body thereof.


3.1.6           The Company is not a party to any contract, lease or agreement
which would subject it to any performance or business obligations after the
Closing.


3.1.7           The Company does not own any real estate or any interests in
real estate.


3.1.8           The Seller either are or on the Closing Date will be, the lawful
owner of record of the Acquired Shares, and the Seller presently has, and will
have at the Closing Date, the power to transfer and deliver the Acquired Shares
to the Purchasers in accordance with the terms of this Agreement.  The delivery
to the Purchasers of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchasers
good and marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.


3.1.9           There are no authorized shares of the Company other than
75,000,000 common shares, and there are no issued and outstanding shares of the
Company other than 10,620,000 common shares.


3.1.10           There are no outstanding subscriptions, options, warrants,
convertible securities or rights or commitments of any nature in regard to the
Company’s authorized but unissued common stock or any agreements restricting the
transfer of outstanding or authorized but unissued common stock. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.


3.1.11 There are no outstanding judgments, liens or any other security interests
filed against the Company.


3.1.12           The Company has no subsidiaries.


3.1.13           The Company has no employment contracts or agreements with any
of its officers, directors, or with any consultants; and the Company has no
employees or other such parties.


 
5 

--------------------------------------------------------------------------------

 
 
The representations and warranties herein by the Company shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date.


The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.


The Purchasers acknowledge that all representations and warranties are made by
and on behalf of the Company only and that the Seller shall have no liability or
responsibility for any such representation or warranty.


3.1 (B) Representations and warranties of the Seller


3.1(B).1    The Seller has finally and irrevocably forgiven the shareholder
loans he made to the Company.   The Company is not now, and will not be at the
time of Closing, indebted to the Seller.


3.2. Covenants of the Company.


From the date of this Agreement and until the Closing Date, the Company
covenants the following:


3.2.1           The Company will not enter into any contract or business
transaction, merger or business combination, or incur any further debts or
obligations without the express written consent of the Purchasers.


3.2.2           The Company will not amend or change its Articles of
Incorporation or Bylaws, or issue any further shares or create any other class
of shares in the Company without the express written consent of the Purchasers.


3.2.3           The Company will not issue any stock options, warrants or other
rights or interests in or to its shares without the express written consent of
the Purchasers.


3.2.4           The Seller will not encumber or mortgage any right or interest
in their shares of the common stock being sold to the Purchasers hereunder, and
also they will not transfer any rights to such shares of the common stock to any
third party whatsoever.


3.2.5           The Company will not declare any dividend in cash or stock, or
any other benefit.


3.2.6           The Company will not institute any bonus, benefit, profit
sharing, stock option, pension retirement plan or similar arrangement.


3.2.7           At Closing, the Company and submit to the Purchasers
resignations of current officers and directors.  The Purchasers acknowledge
receipt of such resignations and acknowledge that this term has been fully and
finally satisfied.


 
6 

--------------------------------------------------------------------------------

 
 
3.3           Representations and Warranties of the Purchasers. The Purchasers
hereby make the following representations and warranties to the Seller:
 
3.3.1           The Purchasers have the requisite power and authority to enter
into and perform this Agreement and to purchase the shares being sold to it
hereunder.  The execution, delivery and performance of this Agreement by such
Purchasers and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action, and no further
consent or authorization of such Purchasers is required.  This Agreement has
been duly authorized, executed and delivered by such Purchasers and constitutes,
or shall constitute when executed and delivered, a valid and binding obligation
of such Purchasers enforceable against such Purchasers in accordance with the
terms thereof.

3.3.2           The Purchasers are, and will be at the time of the execution of
this Agreement, an “accredited investor”, as such term is defined in Regulation
D promulgated by the Commission under the Securities Act of 1933, as amended
(the “1933 Act”), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchasers to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  The Purchasers have the authority and is duly and legally qualified
to purchase and own shares of the Company.  The Purchasers are able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on the signature page hereto regarding the
Purchasers is accurate.


3.3.3           On the Closing Date, such Purchasers will purchase the Acquired
Shares pursuant to the terms of this Agreement for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.


3.3.4           The Purchasers understand and agree that the Acquired Shares
have not been registered under the 1933 Act or any applicable state securities
laws, by reason of their issuance in a transaction that does not require
registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Purchasers contained herein), and that
such Acquired Shares must be held indefinitely unless a subsequent disposition
is registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  In any event, and subject to compliance with
applicable securities laws, the Purchasers may enter into lawful hedging
transactions in the course of hedging the position they assume and the
Purchasers may also enter into lawful short positions or other derivative
transactions relating to the Acquired Shares, or interests in the Acquired
Shares, and deliver the Acquired Shares, or interests in the Acquired Shares, to
close out their short or other positions or otherwise settle other transactions,
or loan or pledge the Acquired Shares, or interests in the Acquired Shares, to
third parties who in turn may dispose of these Acquired Shares.


3.3.5           The Acquired Shares shall bear the following or similar legend:
 
 
7 

--------------------------------------------------------------------------------

 


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


3.3.6           The offer to sell the Acquired Shares was directly communicated
to such Purchasers by the Company.  At no time was such Purchasers presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.


3.3.7           Such Purchasers represent that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such
Purchasers otherwise notify the Company prior to the Closing Date shall be true
and correct as of the Closing Date.


3.3.8           The foregoing representations and warranties shall survive the
Closing Date and for a period of one year thereafter.


Section 4.  Miscellaneous


4.1. Expenses.


Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement.


4.2. Governing Law.


The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.
 
 
8 

--------------------------------------------------------------------------------

 
 
4.3. Resignation of Old and Appointment of New Board of Directors and Officers.


The Purchasers agree to cause the Seller to be removed as Director and Officer
of the Company within five (5) days of the completion of the sale transaction
contemplated herein.


The Company shall take such corporate action(s) required by Secure Window's
Articles of Incorporation and/or Bylaws to (a) appoint the below named persons
to their respective positions, to be effective on the eleventh day following the
Closing Date, and (b) obtain and submit to the Purchasers, together with all
required corporate action(s) the resignation of the current board of directors,
and any and all corporate officers and check signers as of the Closing
Date.    The Seller is not required to undertake, or pay for, these steps and
has no responsibility or liability in this regard.  The Seller’s obligation in
this regard shall be limited to resigning for the Board of the Company within
five (5) days of the Closing.


Name
Position
James Edward Lynch, JR.
 
Dallas James Steinberger
     

4.4. Disclosure.


The Seller and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchasers, which consent shall not be unreasonably withheld.
 
4.5. Notices.


Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:


If to Seller, to:


Anthony Pizzacalla
____________
____________
____________


If to the Company:


Secure Window Blinds, Inc.
____________
____________
____________
 

 
 
9 

--------------------------------------------------------------------------------

 
 
If to the Purchasers, to:


____________
____________
____________


Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.


4.6. Parties in Interest.


This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.


4.7. Entire Agreement.


This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.


4.8. Amendments.


This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.


4.9. Severability.


In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.


4.10           Release


The Company and the Purchasers agree that, in exchange for valuable
consideration, the receipt and sufficiency of which is acknowledged, upon the
completion of the transaction of the Acquired Shares contemplated herein, and no
later August 10, 2012, the Seller shall be fully and finally released by the
Company and the Purchasers from any and all obligations, debts, duties, or
liabilities which have arisen, or may have arisen, or may arise, as a result of
(a) this Agreement; (b) his acquisition, ownership and transfer of the Acquired
Shares; (c) the transfer, form, and efficacy of the Acquired Shares; (d) his
position as a shareholder, director, and officer of the Company; (e) the
carrying out of, or failure to carry out, any act or duty as a director and
officer of the Company (f) any  and all acts,  omissions, or steps he has taken
for, or on behalf of the Company.  The transfer of the Acquired Shares shall
serve as the confirmation by the Purchasers and Company of such release.  The
Company provides the Seller with a full indemnity regarding any claims, or
liabilities which may arise as a result of the released matters set out in this
section.


 
10

--------------------------------------------------------------------------------

 


4.11. Counterparts.


This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement.  When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals.  The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.




[-signature page follows-]
 
 
 
 
11

--------------------------------------------------------------------------------

 
   
 
    In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.




Company:


Secure Window Blinds, Inc.


By: ____________________
Name:           Anthony Pizzacalla
Title: President




Seller:


By: ____________________
Name: Anthony Pizzacalla




Purchaser:




By: ____________________
Name: James Edward Lynch, JR.






By: ____________________
Name: Dallas James Steinberger




12

--------------------------------------------------------------------------------